                                                             Case Number:20-009692-SC
           Case
           Case8:21-cv-00625-SCB-AAS
                8:21-cv-00625-SCB-AAS Document
                                      Document1-4
                                               1-2 Filed
                                                   Filed03/17/21
                                                         03/17/21 Page
                                                                  Page15of
                                                                         of12
                                                                            45PageID
                                                                              PageID107
                                                                                     11
Filing #   118826769 E-Filed 12/29/2020 01:17:03 PM




              IN THE COUNTY COURT
              OF THE SIXTH JUDICIAL
              CIRCUIT IN AND FOR
              PINELLAS          COUNTY,
              FLORIDA
              SMALL CLAIMS DIVISION


              Case No:


              THERESE           CLARK,

                        Plaintiff,

              V.



              BARCLAYS BANK
              DELAWARE and PHILLIPS &
              COHEN ASSOCIATES, LTD.,
              CORP.,

                        Defendants.
                                                             i


                                             PLAINTIFF'S STATEMENT OF CLAIM


                        COMES         NOW, Plaintiff, THERESE CLARK ("Ms. Clark"                         or   "Plaintiff'), by

              and   through the undersigned counsel, and hereby sues                   and files this Statement of Claim


              against Defendants, BARCLAYSBANK DELAWARE ("Debt Owner"), and PHILLIPS

              &     COHEN            ASSOCIATES,                 LTD.,    CORP.      ("Debt     Collector") (collectively

              "Defendants"),and in support thereof states as follows:

                                                                   Introduction


                        1.          This action arises out of an         alleged "Debt" or "Consumer Debt"          as   defined


              by Fla.   Stat.   §   559.55   (6) and Defendants' violations of the Fair Debt Collection Practices

              Act, 15 U.S.C. § 1692               et. seq.    ("FDCPA"),      and of the Florida Consumer Collection


              Practices Act, Fla. Stat.       §   559.72 et. seq.   ("FCCPA"), by misrepresenting the right to collect

                                                         PlaintiffsStatement of Claim
                             Clark v.   Barclays Bank Delaware and        Phillips & Cohen Associates, LTD., Corp
                                                                    Page 1 of 12


***ELECTRONICALLYFILED 12/29/2020 01:17:01 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case
Case8:21-cv-00625-SCB-AAS
     8:21-cv-00625-SCB-AAS Document
                           Document1-4
                                    1-2 Filed
                                        Filed03/17/21
                                              03/17/21 Page
                                                       Page26of
                                                              of12
                                                                 45PageID
                                                                   PageID108
                                                                          12




   on   such   alleged debt after Defendantsknew it had been included in Ms. Clark' s bankruptcy

   case, and       by continuing       to   directly contact Ms. Clark         after   having   actual   knowledge that

   Ms. Clark was          represented by counsel with respect to              the   alleged debt.

                                                 Jurisdiction and Venue


             2.           This is    an   action for   damages that does not exceed Eight Thousand Dollars

   ($8,000.00), exclusive of interest, costs, and attorney's fees.

             3            Jurisdiction is proper in the State of Florida where the Defendant conducts


   business in the State of Florida.


             4.           Jurisdiction of this Court also arises where Defendant's tortious                       activity

   under the FCCPA occurred in the State of Florida.


             5.           Venue is proper in Pinellas          County, Florida, where Defendant has physical

   locations in Pinellas        County, Florida.

             6.           Venue is proper in Pinellas           County, Florida,        where this tortious      cause     of


   action accrued in Pinellas             County.

             7.           Venue is also proper in Pinellas                County, Florida pursuant to         Fla. Stat.   §

   559.77 (1)      as a   substantial part ofthe events or omissions giving rise to the claims occurred


   in this   County.

                                                             Parties


               8          Plaintiff,   Ms.    Clark,   was   and is   a   natural person     and,   at all times material



   hereto, is      an   adult, a resident of Pinellas County, Florida, and              a   "debtor"   or   "consumer"     as



   defined by Fla. Stat.         §   559.55    (8).




                                                 PlaintiffsStatement of Claim
                    Clark v.   Barclays Bank Delaware and       Phillips & Cohen Associates, LTD., Corp
                                                          Page 2 of 12
Case
Case8:21-cv-00625-SCB-AAS
     8:21-cv-00625-SCB-AAS Document
                           Document1-4
                                    1-2 Filed
                                        Filed03/17/21
                                              03/17/21 Page
                                                       Page37of
                                                              of12
                                                                 45PageID
                                                                   PageID109
                                                                          13




               9-        At all times material             hereto,     Debt Owner            was   and is      a   bank with its


   headquarterslocated at               125 South West       Street, Wilmington, DE                19801.


               10.       At all times material hereto, Debt Collector was and is                           a   business with its


   princ*al place          of business in the state of            DE, and its registered agent, CT Corporation

   System,      located at 1200 South Pine Island                Road, Plantation, FL 33324.

               11.       Further,       at all    times material           hereto, Debt Collector is               a   "Consumer


   Collection        Agency" as         defined    by   Fla. Stat.     §   559.55      (3)   and/or   a   "Debt Collector"    as



   defined by Fla. Stat.           §   559.55    (7) and   15 U.S.C.       §   1692a    (6).

               12.       At all times material hereto, Debt Collector was                      performing debt collection

   owed to Debt Owner to                satisfy Ms. Clark's alleged debt.

               13.       At all times material hereto, Debt Collector was                       acting within the        scope of


   an   employee, representative, or agent                 on   behalf of Debt Owner for purposes of collecting


   Ms. Clark's        alleged debt for Debt Owner.

               14.       As      such, Debt Owner is responsible for the conduct of Debt Collector as its

   employee,representative, or agent.

               15.       Under informationand belief, Debt Owner granted Debt Collector access to

   information and systems that normally would be within Debt Owner's exclusive                                          control,

   including,        but not limited to Ms. Clark's information.


               16.       Under informationand belief, Debt Owner allowed Debt Collector to enter


   Ms. Clark's informationinto Debt Owner's sales                              or   customer systems.


               17.       Under informationand belief, Debt Owner gave Debt Collector authority to


   use   the   principal's trade name, trademark,                or   service mark.




                                                   PlaintiffsStatement of Claim
                      Clark v.   Barclays Bank Delaware and       Phillips & Cohen Associates, LTD., Corp
                                                            Page 3 of 12
Case
Case8:21-cv-00625-SCB-AAS
     8:21-cv-00625-SCB-AAS Document
                           Document1-4
                                    1-2 Filed
                                        Filed03/17/21
                                              03/17/21 Page
                                                       Page48of
                                                              of12
                                                                 45PageID
                                                                   PageID110
                                                                          14




              18.         Under information and          belief, Debt Owner approved, wrote,              or   reviewed a


   form letter      or   call script for Debt Collector to        use    when   communicating with Ms. Clark.

              19.         Under information and belief, Debt Owner had actual                     knowledge of Debt

   Collector's FCCPA and FDCPA violations when                           contacting Ms. Clark         and Debt Owner


   failed to stop such violations by Debt Collector.


            20.           Under information and          belief, via     a   contractual   relationship    between the


   parties,     Debt Owner had control              or   the   ability   to control Debt        Collector's actions in


   attempting to         collect Ms. Clark's debt on behalfof Debt Owner.


                                                    Statements of Fact


            21.           Ms. Clark    opened   a   credit card account for          personal   use   with Debt Owner


   that   was   assigned a unique       account number under Ms.              Clark's name       ("Account").

            22.           Sometime thereafter, Ms. Clark encountered financial difficulties and fell


   behind   on   her payments towardsthe            Account, which incurred an outstanding balance owed

   thereunder       ("Debt").

            23.           On    September 30,2020,         Ms. Clark filed       a   Chapter 7 Bankruptcy Petition

   ("Petition") in the U.S. Bankruptcy Court, Middle Districtof Florida, Case Number:                               8:20-


   bk-07348-CPM            ("Bankruptcy Case").          See Exhibit A.


            24.           Ms. Clark identified Debt Owner            as a    creditor in her Petition. See Exhibit


   A, p. 20, §      4.2.


            25.           Ms. Clark's Petition also identified her counsel's                       name    and contact


   information, which notified all           of Ms. Clark's         creditors, including Debt Owner, that Ms.

   Clark was        represented by counsel with respect to all debts, including the Debt



                                              PlaintiffsStatement of Claim
                     Clark v.   Barclays Bank Delaware and      Phillips & Cohen Associates, LTD., Corp
                                                          Page 4 of 12
Case
Case8:21-cv-00625-SCB-AAS
     8:21-cv-00625-SCB-AAS Document
                           Document1-4
                                    1-2 Filed
                                        Filed03/17/21
                                              03/17/21 Page
                                                       Page59of
                                                              of12
                                                                 45PageID
                                                                   PageID111
                                                                          15




           26.       On     or   around October      3, 2020, Debt Owner received notice of the

   Bankruptcy Case filing. See Exhibit B.

           27.      Under information and belief, the Account and Debt                              was     then sold,


   assigned, or transferred to      Debt Collector for collection purposes.


           28.      Under information and belief, Debt Owner notified Debt Collector of the


   Bankruptcy     Case when is       sold, assigned, or transferred the         Account and Debt to Debt


   Collector for collection purposes.


           29.      Under information and          belief, Debt    Owner notified Debt Collector of Ms.


   Clark's attorney representation
                                 nw
                                  when is sold,           assigned, or transferred the Account and Debt

   to Debt Collector for collection purposes.


           30.      After Debt Collector received notice that the Debt                     was       included in the


   Bankruptcy Case      and that Ms. Clark was        represented by counsel with respect to                 the    Debt,

   Debt Collector continued to communicate directly with Ms. Clark in attempts to collectthe


   Debt.


           31.      For     example,   on or   around November 27,2020, Debt Collector sent                     a   letter


   directly to   Ms. Clark in connection with the collection of                an   alleged      debt owed       on   the


   Account. See Exhibit C.


           32.      Debt Collector's letter        was   addressed   directly       to Ms.     Clark, demanded          a



   total amount due of $5,380.77,        represented that     "this is   an   attempt, by       a   debt   collector, to

   collect a debt and any informationobtainedwill be used for that purpose,"represented that


   Debt Owner "referred          LMs. Clark'sl   account to   LDebt Collectorl       in   an   effort to   recover    the




                                          PlaintiffsStatement of Claim
                 Clark v.   Barclays Bank Delaware and   Phillips & Cohen Associates, LTD., Corp
                                                    Page 5 of 12
Case 8:21-cv-00625-SCB-AAS Document 1-4
                                    1-2 Filed 03/17/21 Page 6
                                                            10ofof12
                                                                   45PageID
                                                                      PageID112
                                                                             16




    outstanding amount due,"               and offered the      option to pay by phone or by mail. See Exhibit

    C.


               33.        At   no   time   was    the   alleged Debt ever reaffirmed in the Bankruptcy Case.

               34.        All of Debt Collector's letters to Ms. Clark             were   done in connection with


   the collection of the         alleged Debt.

                 Count 1: Violation ofthe Fair Debt Coifection Practices Act ("FDCPA")
                                       (as ajzainst Debt Collector)

               35.        Ms. Clark        re-alleges paragraphs 1 -34 and incorporates the            same   herein   by

   reference.


               36.        Ms. Clark is       a   "consumer" within the       meaning of the    FDCPA.


               37.        The   subject debt is a "consumer debt" within the meaning of the FDCPA.

               38.        Debt Collector is         a   "debt collector" within the meaning ofthe FDCPA.


               39.        Debt Collector violated the FDCPA. Debt Collector's violations                       include,

   but   are   not limited      to, the    following:

                     a.   Debt Collector violated 15 U.S.C.                 § 1692c(a) by directly

                          sending     the        collection letter to Ms.       Clark after Debt

                          Collector knew Ms. Clark              was
                                                                        represented by   an   attorney

                          with respect to such Debt and had                 knowledge of,     or   could


                          readily ascertain,        such attorney's name and address.


                     b.   Debt      Collector       15    U.S.C.    §    1692e(2)(A) by falsely

                          representing the legal           status of the Debt as still   personally

                          owed      by     Ms.     Clark and not included in Ms.               Clark's


                          Bankruptcy Case when it sent her collection letters.

                                                    PlaintiffsStatement of Claim
                     Clark v.   Barclays Bank Delaware and        Phillips & Cohen Associates, LTD., Corp
                                                             Page 6 of 12
Case 8:21-cv-00625-SCB-AAS Document 1-4
                                    1-2 Filed 03/17/21 Page 7
                                                            11ofof12
                                                                   45PageID
                                                                      PageID113
                                                                             17




                 c.   Defendant violated        15    U.S.C.    § 1692e(10) by falsely

                      representing the legal status       of the Debt   as   not included in


                      Ms. Clark's     Bankruptcy      Case when it sent Ms. Clark the


                      collection letters.


                 d.   Defendant violated 15 U.S.C.          § 1692f(1) by attempting            to


                      collect the Debt that Defendant knew          was    not   permitted by

                      law to collect pursuant to the      Bankruptcy Case.

           40.        As    a   result of the above violations of the FDCPA, Ms. Clark has been


    subjected to illegal    collection activities for which she has been          damaged.

           41.        As    a   result of the above violations of the FDCPA, Ms. Clark has been


    subjected to unwarrantedand illegal collection activities and harassment for which she has

   been   damaged.

           42.        Defendant's actions have violated Ms. Clark's                right   to not be   directly

    contacted while represented by       an   attorney with respect to the alleged Debt.

           43.        Defendant's actions have        damaged Ms. Clark by causing her stress.

           44.        Defendant's actions have        damaged Ms. Clark by causing her anxiety.

           45.        Defendant's actions have        damaged Ms.     Clark by    being    an   annoyance.

           46.        Defendant's actions have        damaged Ms. Clark by causing her aggravation.

           47.        It has been necessary for Ms. Clark to retain the             undersigned      counsel to


   prosecute the instant action, for which she is obligated to pay a reasonable attorney's fee.

           48.        All conditions precedent to this action have occurred.




                                            PlaintiffsStatement of Claim
                 Clark v.   Barclays Bank Delaware and    Phillips & Cohen Associates, LTD., Corp
                                                     Page 7 of 12
Case 8:21-cv-00625-SCB-AAS Document 1-4
                                    1-2 Filed 03/17/21 Page 8
                                                            12ofof12
                                                                   45PageID
                                                                      PageID114
                                                                             18




           WHEREFORE, Plaintiff respectfully requests this Court                           to enter a     judgment

    against Debt Collector as follows:

                       a.
                             Awarding       statutory   damages           as    provided by        15    U.S.C.     §

                             1692k(a)(2)(A);

                       b.    Awarding    actual   damages;

                       c.    Awarding    costs and   attorneys' fees; and

                       d.    Any other   and further reliefas this Court deems just and               equitable.

         Count 2: Violation of the Florida Consumer Coifection Practices Act ("FCCPA")
                                              (as ajzainst Debt Collector)

           49.         Ms. Clark    re-alleges paragraphs        1 -34 and      incorporates the   same   herein   by

   reference.


            50.        Defendant violatedthe FCCPA. Defendant's violations include, but are not


    limited to, the    following:

                  a.   Defendant violated Fla. Stat.        § 559.72(9)by misrepresenting

                       the   legal status   of the Debt   as   still   personally   owed   by   Ms.


                       Clark and that such Debt         was    legitimately      collectable after


                       Defendant had received notice that the                  alleged   Debt had


                       been included in Ms. Clark's Bankruptcy Case.


                  b.   Defendant       violated      Fla.      Stat.      §      559.72(18)     by

                       communicating directly with Ms.            Clark after Defendant had


                       actual   knowledge      that Ms. Clark          was     represented by    an



                       attorney with respect to the Debt, and had knowledge of,                  or




                                             PlaintiffsStatement of Claim
                  Clark v.   Barclays Bank Delaware and     Phillips & Cohen Associates, LTD., Corp
                                                     Page 8 of 12
Case 8:21-cv-00625-SCB-AAS Document 1-4
                                    1-2 Filed 03/17/21 Page 9
                                                            13ofof12
                                                                   45PageID
                                                                      PageID115
                                                                             19




                     could      readily   ascertain Ms. Clark's      attorney's     name     and


                     address.


           51.       As     a   result of the above violations of the FCCPA, Ms. Clark has been


    subjected to unwarrantedand illegal collection activities and harassment for which she has

   been   damaged.

           52.       Defendant's actions have violated Ms. Clark's                   right   to not    be     directly

    contacted while represented by          an   attorney with respect to the alleged Debt.

           53.       Defendant's actions have          damaged Ms.       Clark by   causing her stress.

           54.       Defendant's actions have          damaged Ms.       Clark by   causing her anxiety.

           55.       Defendant's actions have          damaged Ms. Clark by being            an   annoyance.

           56.       Defendant's actions have          damaged Ms.       Clark by   causing her aggravation.

           57.       It has been necessary for Ms. Clark to retain the                undersigned       counsel to


   prosecute the instant action, for which she is obligated to pay a reasonable attorney's fee.

           58.       All conditions precedent to this action have occurred.


           WHEREFORE, Plaintiff respectfully requests this Court                        to enter a      judgment

    against Debt Collector as follows:

                     a.     Awarding statutory damages as provided by Fla.             Stat.      § 559.77;

                     b.     Awarding      actual   damages;

                     c.
                            Awarding      costs and   attorneys' fees;

                     d.     Any other and     further reliefas this Court deems just and            equitable.




                                             PlaintiffsStatement of Claim
                 Clark v.   Barclays Bank Delaware and     Phillips & Cohen Associates, LTD., Corp
                                                      Page 9 of 12
Case
Case8:21-cv-00625-SCB-AAS
     8:21-cv-00625-SCB-AAS Document
                           Document1-4
                                    1-2 Filed
                                        Filed03/17/21
                                              03/17/21 Page
                                                       Page10
                                                            14of
                                                               of12
                                                                  45PageID
                                                                    PageID116
                                                                           20




           Count 3: Violation of the Florida Consumer Coifection Practices Act ("FCCPA")
                                                   (as ajzainst Debt Owner)

                59.        Ms. Clark       re-alleges paragraphs        1 -34 and     incorporates the     same   herein   by

    reference. Debt Owner violated the FCCPA.


                60.        Debt Owner's violations        include, but are not limited to, the following:

                      a.   Debt     Collector     violated       Fla.        Stat.   §    559.72(9) by

                           misrepresenting       the   legal right      to    attempt     to enforce the



                           alleged Debt when Debt Owner sold, assigned, or transferred

                           the Debt to Debt Collector when Debt Owner knew the


                           alleged Debt had been included in the Bankruptcy Case.

                61.        At all times material        hereto,      Debt Owner          was   and is   vicariously and/or

    directly liable for the actions of Debt Collector.

                62.        Debt Collector violated the FCCPA. Debt Collector's violations                          include,

    but   are   not limited      to, the   following:

                      a.   Defendant violated Fla. Stat.         § 559.72(9)by misrepresenting

                           the   legal status   of the Debt     as   still   personally     owed   by   Ms.


                           Clark and that such Debt        was       legitimately        collectable after


                           Defendant had received notice that the                    alleged    Debt had


                           been included in Ms. Clark's Bankruptcy Case.


                      b.   Defendant         violated     Fla.       Stat.       §       559.72(18)     by

                           communicating directly with Ms. Clark after Defendant had

                           actual   knowledge      that Ms. Clark            was     represented by      an




                           attorney with respect to the Debt, and had knowledge of,                      or




                                                 PlaintiffsStatement of Claim
                      Clark v.   Barclays Bank Delaware and      Phillips & Cohen Associates, LTD., Corp
                                                         Page    10 of 12
Case
Case8:21-cv-00625-SCB-AAS
     8:21-cv-00625-SCB-AAS Document
                           Document1-4
                                    1-2 Filed
                                        Filed03/17/21
                                              03/17/21 Page
                                                       Page11
                                                            15of
                                                               of12
                                                                  45PageID
                                                                    PageID117
                                                                           21




                        could     readily   ascertain Ms. Clark's         attorney's   name     and


                        address.


             63.        As    a   result of the above violations of the FCCPA, Ms. Clark has been


    subjected to unwarrantedand illegal collection activities and harassmentfor which she has

    been   damaged.

             64.        Defendant's actions have violated Ms. Clark's                   right   to not      be   directly

    contacted while represented by            an   attorney with respect to the alleged Debt.

             65.        Defendant's actions have         damaged Ms.       Clark by    causing her stress.

             66.        Defendant's actions have         damaged Ms.       Clark by    causing her anxiety.

             67.        Defendant's actions have         damaged Ms. Clark by being             an   annoyance.

             68.        Defendant's actions have         damaged Ms.       Clark by    causing her aggravation.

             69.        It has been necessary for Ms. Clark to retain the                undersigned         counsel to


    prosecute the instant action, for which she is obligated to pay a reasonable attorney's fee.

             70.        All conditions precedent to this action have occurred.


            WHEREFORE, Plaintiff respectfully requests this Court                          to enter a         judgment

    against Debt Collector as follows:

                        a.    Awarding statutory damages as provided by Fla.              Stat.      § 559.77;

                        b.    Awarding      actual   damages;

                        c.
                              Awarding      costs and   attorneys' fees;

                        d.    Any other and     further reliefas this Court deems just and             equitable.

                                        DEMAND FOR JURY TRIAL


           Plaintiff,   THERESE         CLARK, demands a trial by jury            on   all issues     so   triable.




                                               PlaintiffsStatement of Claim
                   Clark v.   Barclays Bank Delaware and       Phillips & Cohen Associates, LTD., Corp
                                                        Page   11 of 12
Case
Case8:21-cv-00625-SCB-AAS
     8:21-cv-00625-SCB-AAS Document
                           Document1-4
                                    1-2 Filed
                                        Filed03/17/21
                                              03/17/21 Page
                                                       Page12
                                                            16of
                                                               of12
                                                                  45PageID
                                                                    PageID118
                                                                           22




    Respectfully submitted this December 29,2020,

                                                              yn Diamond
                                                       /s/Kaely
                                                       Kaelyn Diamond, Esq.
                                                       Florida Bar No. 125132



                                                       Law Office of Michael A.     Ziegler, P.L.
                                                       Debt Fighters
                                                       2561 Nursery Road, Suite A
                                                       Clearwater, FL 33764
                                                       (p) (727) 538-4188
                                                       (0 (727) 362-4778
                                                       Counsel for   Plaintiff




                                       PlaintiffsStatement of Claim
              Clark v.   Barclays Bank Delaware and   Phillips & Cohen Associates, LTD., Corp
                                              Page    12 of 12
